.... _-'    ' . :;,
           AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                           v.

                                         Oscar Cortez                                 Case Number: 3:19-mj-22111

                                                                                      Jesus Mos
                                                                                     Defendant's Att rney
                                                                                                                     ll,ED
                                                                                                             ~-M-AY 201~1
           REGISTRATION NO. 85323298
           THE DEFENDANT:                                                                             24
            ~ pleaded guilty to count(s) _l_o_,f_C_o_m~p,_l_ai_·n_t_ _ _ _ _ _ _ _ _+-___, -£R!ttt'H7;~itfflf,f'__J>tffi'r----l-
                                                                                                            51
            D was found guilty to count(s)                                            SOUTHERN r.:1sm'1cr OF i5Al.IFORNIA

                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                    Nature of Offense                                                         Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1

            D The defendant has been found not guilty on count(s)
                                             -------------------
            0 Count(s)                           dismissed on the motion of the United States.
                              ------------------
                                                                           IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                         ~TIME SERVED
             ~   Assessment: $10 WAIVED ~ Fine: WAIVED
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                         charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, May 24, 2019
                                                                                    Date of Imposition of Sentence


                                                                                    Jvlicfiae[ ]. Seng
                                                                                    HONORABLE MICHAEL J. SENG
                                                                                    UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                   3:19-mj-22111
